DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10 and 17) and of the species TIM-3 and solid tumor, in the reply filed on 04/21/2022 is acknowledged. Claims 1-10 and 12-22 are pending; claims 12-16 and 18-22 are withdrawn from prosecution for being drawn to non-elected subject matter. Claims 1-10 and 17 are examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2020 was considered by the examiner. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The independent claim 1 is drawn to a product (an isolated (T or NK) human cell that is stably or transiently deficient in the expression and/or activity of IL-1R8). Claims 9, 10 and 17 contain wording that amounts to intended use, which is not given patentability weight and will be treated as claims to a product.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
In the instant case, the specification discloses T cells and NK cells that lack IL-1R8 expression or activity (either by isolation from IL-1R8-/- mice or by introducing IL-1R8 siRNA in human respective cells). However, the claims encompass any T cells and NK cells that are lack expression or activity of IL-1R8 and at least one checkpoint for NK cell maturation and/or effector function. The instant specification does not describe representative examples to support the scope of the claims because the instant specification does not present any instance of cells that lack both expression or activity of the IL-1R8 and one checkpoint for NK cell maturation and/or effector function.
One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anselmo et al. (Expression and function of IL-1 R8 (TIR8/SIGIRR): a regulatory member of the IL-1 receptor family in platelets -cited by Applicant) in view of Yin et al. (Effective gene suppression using small interfering RNA in hard-to-transfect human T cells. J. of Immunological Methods 312, 1–11, 2006) and  Hinterleitner et al. (Adoptive transfer of siRNA Cblb-silenced CD8+ T lymphocytes augments tumor vaccine efficacy in a B16 melanoma model. Plos One, 7, e44295, 2012).
The claims are drawn to an isolated human cell (or a population of cell or a composition comprising it), being a natural killer (NK) cell or T cell, wherein said cell is stably or transiently deficient in the expression and/or activity of IL-lR8. The cell produces greater amounts of at least one effector molecule involved in anti-tumor immunity (such as IFN-γ, granzyme B and/or FasL)  than cells that do express IL-1R8.
The rest of the “limitations” comprise intended uses and are conferred patentability weight.
Anselmo et al. disclosed that IL-1R8 also known as single lg IL-1 -related receptor (SIGIRR) or TIR8, is a member of the IL-1 R family that negatively regulates responses to IL-1 R family members and TLRs. It is present in platelets and megakaryocytes and widely expressed in several cell types (including leucocyte populations such as monocytes, B cells, dendritic cells, and T cells). IL-1 R8 plays non-redundant roles by negatively regulating inflammatory responses as well as T cell polarization, in several pathological conditions, including intestinal inflammation and colitis-associated cancer, infections and autoimmune diseases. The studies of the importance and the effects of the IL-1R8 were done on IL-1R8-/- mice (abstract, introduction). 
While the reference is silent about a human cell deficient in the expression and/or activity of IL-lR8, the reference underscores the importance, as an investigative and therapeutic tool, of cells deficient in the expression and/or activity of IL-lR8. While these types of cells may be readily available from IL-1R8-/- engineered mice, obviously they cannot be available from humans. Therefore, the only way of obtaining them is obviously by transfection of negative regulators in these types of human cells. One of the ways to obtain them is through transfection with siRNA.
Yin et al. disclosed small interfering RNA (siRNA) silencing in hard-to-transfect human T cell lines and primary human CD4 T cells. The reference used public and inhouse programs to design four siRNAs each for GFP, for a novel cellular gene HALP, and for their corresponding scrambled siRNA controls. siRNA expression cassettes (SECs) were generated by PCR and directly transfected the PCR products into T cells using Amaxa® Nucleofector technology. The most effective SECs were selected and cloned into a TA cloning vector and tittered with their respective controls to increase transfection efficiency. The experiments demonstrate that SECs are an excellent screening tool to identify siRNA sequences effective in silencing expression of genes of interest. The vector expressing the most effective siRNA robustly inhibited GFP expression (up to 92%) in the context of cotransfection in human T cell lines and primary CD4+T cells. The optimized siRNA for the endogenous cellular gene HALP also silenced its target RNA expression by more than 90%. The studies demonstrate that the combination of SEC, siRNA expression vectors and Nucleofector technology can be successfully applied to hard-to-transfect human T cell lines and primary T cells to
effectively silence genes.
Further, Hinterleitner et al. specifically addresses the limitation of claim 2, namely transferring siRNA in CD8+ human T cells by delivery of chemically synthesized short interfering RNA (siRNA) into CD8+ T cells using the Amaxa Nucleofector system and T cell Nucleofector Kits (Lonza) according to the manufacturer’s recommendations. The reference validates the concept of enhanced anti-tumor immunity by repetitive adoptive cell transfer (ACT) of ex vivo Cblb siRNA-silenced hyper-reactive CD8+ T cells as add-on adjuvant therapy to augment the efficacy of existing cancer immunotherapy regimens in clinical practice (abstract, materials and methods).
 With respect to the limitations regarding the fact that the transfected cells produce greater amounts of at least one effector molecule involved in anti-tumor immunity (such as IFN-γ, granzyme B and/or FasL)  than cells that do express IL-1R8, it is submitted that this is a direct consequence of the silencing of IL-1R8 and nothing or record shows that this feature is caused by the ingenuity of the inventor. As such, the feature is an inherent property of the IL-1R8 deficient cell.
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have combined the teachings of Anselmo et al., Yin et al. and  Hinterleitner et al. and obtain isolated human cell (or a population of cell or a composition comprising it), being a natural killer (NK) cell or T cell, stably or transiently deficient in the expression and/or activity of IL-lR8 with a reasonable expectation of success, since the methods were known and applied in the art of silencing genes in t lymphocytes. A person of ordinary skill in the art is always motivated to pursue the known options within her or his technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Peltier et al. ( Non-coding RNA mediated regulation of allogeneic T cell responses after hematopoietic transplantation. Front. Immunol., 9, 1110, 2018) reviews the role of various miRNAs that regulate T cell responses, either positively or negatively, to allo-stimulation and highlight their potential relevance as biomarkers and as therapeutic targets for improving outcomes after allogeneic BMT.
Stallwood et al. (Small interfering RNA-mediated knockdown of notch ligands in primary CD4+ T cells and dendritic cells enhances cytokine production. J. Immunol., 177, 885-895, 2006) describes that transfection of  synthetic small interfering RNA (siRNA) sequences targeting the human Notch ligands Delta1, Jagged1 and Jagged2 into human primary CD4+T cells and monocyte- derived dendritic cells leads to knockdown of endogenous Notch ligand message. The data show for the first time that the Notch pathway can be targeted by siRNA, and that its antagonism may be a unique therapeutic opportunity for immune enhancement.
Liu et al. (Transfection optimization for primary human CD8+ cells. J. Immunol Methods. 372, 22–29, 2011) have optimized the electroporation conditions for primary CD8+ cells resulting in a maximum rate of 81.3%, and a mean transfection efficiency of 59.6%. The viability of transfected primary CD8+ cells was greater than 90%, similar to untransfected controls.
Schallon et al. (Nanoparticulate nonviral agent for the effective delivery of pDNA and siRNA to differentiated cells and primary human T lymphocytes. 
Biomacromolecules 13, 3463−3474, 2012). introduce a novel type of PDMAEMA-based star-shaped nanoparticles that (i) are efficient transfection agents in clinically relevant and difficult-to-transfect human cells (Jurkat T cells, primary T lymphocytes) and (ii) can efficiently deliver siRNA to human primary T lymphocytes resulting to more than 40% silencing of the targeted gene.
Shankar et al. (U. S. Pub. No. 20100209440) provides a method of delivering RNA interference molecules to a cell or a cell in a subject, which comprises contacting the cell with a protein-double stranded RNA complex, the complex comprising the double stranded RNA segment containing a double stranded RNA of interest and a protein, the protein comprising (1) a targeting moiety, which will specifically bind to a site on a target cell, and (2) a binding moiety linked thereto, which will bind to the double stranded RNA, wherein the double stranded RNA segment is delivered to a cell and effects RNA interference of the target RNA in the cell.

 Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647